DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters:

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cover has a recess at the position of the relevant gripper” (claim 32), the “printing cloth” which is arranged in each of the segments (claim 33) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

	Claim Objections

Claims 20-34 are objected to as being generally narrative, functional, awkward and including inferentially recited elements and lack of proper antecedent basis.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, claim 20, lines 2-18 are narrative, awkward and functional.   The language “can be” (claim 20, line3; claim 28, line 4) is not a positive claim language. The elements “two cylinders” (claim 20, line 4), “an arc section” (claim 20, line 12),  "a wiping cylinder" (claim 27, line 1), “an Orlog-type cylinder” (claim 28, line 1), “a sucker” (claim 30, line 3), “a cover” (claim 32, line 2) and “a printing cloth” (claim 33, line 3 are only inferentially recited.  The claim does not positively set forth the elements as the elements of the claimed combination.  There is no proper antecedent basis for “the relevant substrate” (claims 20, lines 11, 12; claim 30, lines 3, 4), “the relevant cylinder” (claim 31, lines 3 and 4), “the relevant groove” (claim 32, lines 1 and 2), “the cylinder” (claim 33, line 1) and “the printing cylinder” (claim 33, line 4).  Additionally, the limitation “two cylinder against each other with pressure form a seal” (claim 20, line 13, 14) is vague in that it is unclear how a seal can be formed by the 
The above are simply examples of the errors present. Applicant is required to carefully review the claims and eliminate all such errors.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach a drying unit having a chamber having a gaseous medium oxygen-reduced by an inert gas, for drying printed substrates wherein the chamber has an entrance for the substrates to be guided into the chamber in the transport direction of the substrates, wherein the entrance for the substrates to be guided into the chamber is formed by the two cylinders respectively longitudinally set against each other, the two cylinders set against each other with pressure form a seal running axially to the two cylinders against a leakage of the oxygen-reduced gaseous medium out of the chamber and/or against an .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maul et al., Hachmann, Rothaug et al. and Kobayashi et al., disclose art in a drying unit for drying a printed sheet including an electron bean generator and a chamber having an inert gas and at least a suction cylinder for transporting the printed sheet, but does not teach the chamber of the drying unit which surrounds an arc section of the two cylinders.

	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853